{¶ 8} I concur with the majority's decision. But as the author of State v. Nix, 1st Dist. No. C-030696, 2004-Ohio-5502, which is cited in footnote 7, I write briefly to state my view that the contents of the 911 tape did not constitute testimonial hearsay as that term is described in Crawford v. Washington,
supra. The 911 tape of Dorsey's call was not testimonial evidence under Crawford because Dorsey was not a suspect, and because her excited utterances to the 911 operator were not made during police interrogation or in response to any other form of structured official questioning. Therefore, the historical concern for the state's use of ex parte examination, which is the basis of Crawford, simply did not apply here. See Nix,
supra.